Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  A “use” is not one of the statutory classes of invention and as such precludes close comparison with the prior art.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an “intensified” process.  The scope and meaning of “intensified” here is indefinite, as it does not set forth what characteristic is intensified and what “intensification” means within the context of that characteristic.  The only process step 
It is unclear what are the metes and bounds of claim 14.  It is unclear the recited “use” is a process, an improvement of an existing invention (e.g. a “Jepson” claim), a claim to an ultrasonic apparatus or, a claim to ultrasound as a concept.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/0216236 (Marx).
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes ratios that the subject matter of the various claims was 
Claims 1-5, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/0216236 (Marx), as applied above in view of Andac et al (Andac).
Marx teaches a continuous process for the crystallization of zeolite (including FAU zeolites) comprising a) continuously supplying a composition capable of generating zeolite crystals (synthesis mixture), b) introducing that mixture into a crystallization reaction zone under crystallization conditions and c) recovering and filtering the resultant product to isolate zeolite crystals.  The bridging paragraph between pages 7 and 8 teach inducing ultrasound within the reactor to prevent build-up of crystals on the reactor walls.  Page 14, lines 23-41 teach that seed crystals are added to the synthesis mixture.
The difference between the process of Marx and the instant claims is the recitation of the conditions under which the ultrasound is applied and its effect on crystallization.  Andac teaches treatment of a zeolite synthesis mixture during crystallization with ultrasonic energy at 35kHz improves the rate of crystallization and other advantages.  Andac shows that treatment under such ultrasonic conditions can be relied upon to produce a product including zeolite X (see Table 2).  The increased absorption disclosed in Figure 8 at higher P/P0 ratios indicates the presence of mesopores in the zeolite formed.  It would have been obvious to one of ordinary .
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of Andac, in further view of Park.   
With respect to claim 6, while Andac does not explicitly disclose the power at which the ultrasonic generator used is operated, it refers to the Park reference (see final paragraph, section 1) providing evidence of the level at which one of ordinary skill in the art would expect ultrasound to be effective.  Park discloses this level to be 130 W (see paragraph 4).  It would have been obvious to one of ordinary skill in the art to employ 130W power input to generate ultrasound in the above process for that reason.  With respect to claim 8, park shows ultrasound assisted crystallization of zeolites at 70 C would be expected to produce an increase in crystallization rate.  It would have been obvious to one of ordinary skill in the art to employ a crystallization temperature of at 70C for this reason.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of Andac, in further view of Kiss et al (Kiss).   
The difference between instant claim 7 and the combination of Marx and Andac is the fraction of the residence time the mixture is exposed to ultrasound (duty cycle).  Kiss teaches that ultrasound assisted crystallization provides nearly as much improvement at a 10% duty cycle as 100%.  (See the “Pulsed Ultrasound” section bridging pages 1220 and 1221).  It would have been obvious to one of ordinary skill in the art to select a time fraction of 10% in order to reduce energy costs as taught by Kiss.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of Andac, in further view of Ju et al (Ju). 
The difference between the above combination of Marx and Andac and instant claim 10 is a step of ultrasound treatment at the end of synthesis.  Part 2 of Ju et al teaches that ultrasonication of dispersed zeolite crystals is effective to break down flocculates.  It would have been obvious to one of ordinary skill in the art to subject the crystallization product of the combination of Marx and Andac to ultrasonication for that reason.
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732